Case: 13-40500      Document: 00512500135         Page: 1    Date Filed: 01/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40500
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 14, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

TIMOTHY WAYNE BAILEY,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:12-CR-1008-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Timothy Bailey appeals his guilty-plea conviction of sexual exploitation



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40500     Document: 00512500135      Page: 2   Date Filed: 01/14/2014


                                  No. 13-40500

of a child. He contends that a special condition of supervised release (“SR”) in
the written judgment conflicts with the oral pronouncement of sentence.
      When a written judgment conflicts with the oral pronouncement, the
latter controls, and the written judgment must be conformed. United States v.
Bigelow, 462 F.3d 378, 381 (5th Cir. 2006). If, however, the difference merely
creates an ambiguity, we may examine the entire record to determine the
intent of the sentencing court. United States v. Torres-Aguilar, 352 F.3d 934,
935 (5th Cir. 2003).
      The district court orally ordered, as a special condition of SR, that Bailey
participate in “a sex offender treatment program provided by registered sex
offender treatment providers approved by the United States probation officer.”
The written judgment contained that condition but added that Bailey “shall
waive his right of confidentiality in any records for mental health treatment
imposed as a consequence of this judgment to allow the supervising United
States Probation Officer to review the defendant’s course of treatment and
progress with the treatment provider.” In addition, the written judgment pro-
vided that “[t]he Court authorizes the release of pertinent information from
the presentence investigation report that will assist with the mental health
treatment of the offender, and available mental health evaluations to the men-
tal health provider, as approved by the probation officer.”
      Bailey claims there is a conflict because the oral pronouncement did not
include the waiver-of-confidentiality provision. The waiver provision is consis-
tent, however, with the district court’s implicit intent that Bailey attend, parti-
cipate in, and benefit from the sex-offender-treatment program; the probation
officer’s monitoring of Bailey’s progress could aid in that process and could lead
to adjustments in the treatment, if warranted. See United States v. Tang, 718
F.3d 476, 486 (5th Cir. 2013). Thus, the written judgment explains how the



                                        2
    Case: 13-40500    Document: 00512500135    Page: 3   Date Filed: 01/14/2014


                                No. 13-40500

sex-offender treatment is to be implemented and monitored and adds nothing
that is not implicit in the oral pronouncement and intent directing that Bailey
receive treatment. See United States v. Warden, 291 F.3d 363, 365 (5th Cir.
2002).
      AFFIRMED.




                                      3